Pee Cueiam.
There was no exception to the finding of fact by the court below that the defendants had no meritorious defense and had shown no meritorious reason for vacating or setting aside said judgment. This finding, unexcepted to, is supported by ample evidence and fully sustains the judgment entered.
Likewise, we concur in the opinion of the court below that the debt the movants are attempting to assert is barred by the three-year statute of limitations. Neither the orders authorizing the expenditures by the guardian nor the order permitting the administrator to transfer the claim to a trustee gave the debt the quality of a judgment. Even so, the incompetent had a guardian and the claim could have been prosecuted against the guardian at any time from its creation in 1924 until the time of the death of the incompetent, except for the short period intervening between the death of H. E. Warren, guardian, and the appointment of the successor guardian.
The judgment below is
Affirmed.